DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WIRELESS CONFIGURATION OF FIRST AND SECOND ZONES WITH FIRST AND SECOND SETS OF OPERATING PARAMETERS.
The use of the terms Bluetooh, Wi-Fi, each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized entirely wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A receiver and processor as claimed are structural modifiers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-15, 17-18, 20, 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2020/0037396 A1 hereinafter D1 [provided by Applicant].
As to claims 1, 3-4, 6, 8-14, see similar rejection to claims 15, 17-18, 20, 22-28, respectively.  The apparatus teaches the methods.
As to claim 15, D1 discloses a wireless communication device (fig. 6, fig. 1, para. 0058, UE), comprising: a receiver (fig. 1, UE with radio transceiver) configured to: receive, while in a connected mode, a configuration based on data traffic for the wireless communication device (para. 0058, UE  is in RRC_connected mode, obtains RRC activation signaling with at least one DRX configuration, i.e. this receipt of DRX configuration is based on RRC activation signaling which is data traffic), the configuration indicating: a first zone associated with a first set of operating parameters for the wireless communication device (para. 0058, table 1, DRX configuration provides one or more DRX parameters or possibly more parameters…for ON duration (i.e. first zone)); and a second zone associated with a second set of operating parameters for the wireless communication device, the second set of operating parameters being different than the first set of operating parameters  (para. 0058, next ON duration (i.e. second zone), switching one or more parameters within existing DRX configuration); a processor in communication with the receiver (fig. 1, UE with processing circuitry), the processor configured to cause the wireless communication device to: operate in the first zone with the first set of operating parameters to monitor for a first downlink communication signal (para. 0058, table 1, when UE is in ON duration [note the various DRX related parameters used for ON duration, such as drx-onDuration Timer, Drx-SlotOffset…], monitoring DCIs/PDCCH); and operate in the second zone with the second set of operating parameters (para. 0058, next ON duration (i.e. second zone), switching one or more parameters within existing DRX configuration).
As to claim 17, D1 further discloses the wireless communication device of claim 15, wherein the processor is further configured to cause the wireless communication device to operate in a discontinuous reception (DRX) mode (para. 0058, DRX mode operation).
As to claim 18, D1 further discloses the wireless communication device of claim 15, wherein each of the first zone and the second zone are defined based on at least one of a time domain, a frequency domain, or a combination of time and frequency domains (para. 0058, Table 1, bandwidth part (i.e. frequency), ON duration (i.e. time)).


As to claim 20, D1 further discloses the wireless communication device of claim 15, wherein the first set of operating parameters includes a first bandwidth and the second set of operating parameters includes a second bandwidth, the second bandwidth being greater than the first bandwidth (fig. 8, para. 0062, ON-time originally at small BWP 1, then at next Configured ON-time at larger BWP 2).
As to claim 22, D1 further discloses the wireless communication device of claim 15, wherein the receiver is further configured to: receive a downlink control signal in a first slot of the first zone; and receive a downlink data signal in a second slot of the first zone, the second slot being different than the first slot (para. 0058, When the UE is in ON duration and monitoring DCIs/PDCCH; When the UE is in ON duration, further RRC signaling or MAC CE signaling can be provided to UE to switch DRX parameters or switch DRX configuration).
As to claim 23, D1 further discloses wireless communication device of claim 15, wherein the processor is further configured to cause the wireless communication device to monitor for a second downlink communication signal in the second zone (para. 0058, UE wakes up in the next ON duration. UE starts to sleep after indicated T_GTS_A for a duration T_GTS_B. After the expiry of T_GTS_B, UE resumes DRX operation according to the existing or indicated DRX configuration. Note that as the UE is in RRC_connected mode, it is assumed that UE keeps synchronism during DRX mode operation and may receive necessary signaling from network to maintain that. Similarly, UE may receive CSI reference signal transmission from network and/or perform other beam management procedures either at the beginning of configured ON duration or just before the configured ON duration (not shown in the figures). When the UE is in ON duration, further RRC signaling or MAC CE signaling can be provided to UE to switch DRX parameters or switch DRX configuration.)
As to claim 24, D1 further discloses the wireless communication device of claim 15, wherein the configuration further indicates a third zone associated with a sleep mode for the wireless communication device and wherein the processor is further configured to cause the wireless communication device to operate in the sleep mode in the third zone (table 1, Go To Sleep UE receives a signaling from network while it is in Signal ON/active state, the signal if detected properly, triggers the UE to turn OFF or go to sleep for a given subsequent duration. Following detection of GTS, UE may turn OFF after a period or immediately. The UE may be triggered to go to sleep subsequent to detection of GTS signal for a duration that is part of a DRX cycle or for a duration that is not part of a DRX cycle and/or can be larger or smaller than a DRX cycle. C-DRX, UE is operating in a DRX mode in RRC-connected state CDRX).
As to claim 25, D1 further discloses the wireless communication device of claim 24, wherein the configuration indicates that one or more of the first zone, the second zone, or the third zone occurs during an active time of a connected mode discontinuous reception (CDRX) cycle of the wireless communication device (table 1, C-DRX, UE is operating in a DRX mode in RRC-connected state CDRX).
As to claim 26, D1 further discloses the wireless communication device of claim 25, wherein at least one of the first zone or the second zone is time aligned with a beginning of the active time of the CDRX cycle (para. 0051,  the UE is operating with a configured C-DRX mode within a BWP or a carrier, e.g., with a given DRX cycle with certain configured ON duration. UE is configured to monitor a L1 signaling for GTS during the active/ON state of the DRX mode. Depending on how long ON duration is configured, GTS signaling can put the UE to sleep before configured ON duration and/or drx-InactivityTimer ends, cf. FIG. 2 (where GTS signal is received during configured ON duration drx-onDurationTimer), or can trigger a micro-sleep within the ON duration, as shown in FIG. 3).
As to claim 27, D1 further discloses the wireless communication device of claim 25, wherein the processor is further configured to cause an early termination of the active time of the CDRX cycle based on the third zone (para. 0051, Depending on how long ON duration is configured, GTS signaling can put the UE to sleep before configured ON duration and/or drx-InactivityTimer ends, cf. FIG. 2 (where GTS signal is received during configured ON duration drx-onDurationTimer), or can trigger a micro-sleep within the ON duration, as shown in FIG. 3.)
As to claim 28, D1 further discloses the wireless communication device of claim 15, wherein the receiver is configured to receive the configuration by receiving at least one of a radio resource control (RRC) configuration  (para. 0058, UE  is in RRC_connected mode, obtains RRC activation signaling with at least one DRX configuration, i.e. this receipt of DRX configuration is based on RRC activation signaling which is data traffic), downlink control information (DCI), or a media access control control element (MAC-CE) (para. 0058, further RRC signaling or MAC CE signaling can be provided to UE to switch DRX parameters or switch DRX configuration).

As to claim 29, D1 discloses a wireless communication device  (fig. 6, fig. 1, para. 0058, UE), comprising: means for receiving  (fig. 1, UE with radio transceiver; structural equivalent to fig. 5, transceiver 510 of instant specification, insubstantial differences between them), while in a connected mode, a configuration based on data traffic for the wireless communication device (para. 0058, UE  is in RRC_connected mode, obtains RRC activation signaling with at least one DRX configuration, i.e. this receipt of DRX configuration is based on RRC activation signaling which is data traffic), the configuration indicating: a first zone associated with a first set of operating parameters for the wireless communication device (para. 0058, table 1, DRX configuration provides one or more DRX parameters or possibly more parameters…for ON duration (i.e. first zone)); and a second zone associated with a second set of operating parameters for the wireless communication device, the second set of operating parameters being different than the first set of operating parameters (para. 0058, next ON duration (i.e. second zone), switching one or more parameters within existing DRX configuration); means for operating (fig. 1, UE with processing circuitry; structural equivalent to fig. 5, processor 502 of instant specification, insubstantial differences between them) in the first zone with the first set of operating parameters to monitor for a first downlink communication signal (para. 0058, table 1, when UE is in ON duration [note the various DRX related parameters used for ON duration, such as drx-onDuration Timer, Drx-SlotOffset…], monitoring DCIs/PDCCH); and means for operating (fig. 1, UE with processing circuitry; structural equivalent to fig. 5, processor 502 of instant specification, insubstantial differences between them) in the second zone with the second set of operating parameters (para. 0058, next ON duration (i.e. second zone), switching one or more parameters within existing DRX configuration).
As to claim 30, D1 discloses a non-transitory computer-readable medium having program code recorded thereon for wireless communication by a wireless communication device (para. 0219, a non-transitory computer-readable storage medium comprises instructions to cause processing circuitry of a UE or gNB, upon execution of the instructions by the processing circuitry, to perform any of the function recited in the Examples herein), the program code comprising: code for causing the wireless communication device to receive, while in a connected mode, a configuration based on data traffic for the wireless communication device (para. 0058, UE  is in RRC_connected mode, obtains RRC activation signaling with at least one DRX configuration, i.e. this receipt of DRX configuration is based on RRC activation signaling which is data traffic), the configuration indicating: a first zone associated with a first set of operating parameters for the wireless communication device (para. 0058, table 1, DRX configuration provides one or more DRX parameters or possibly more parameters…for ON duration (i.e. first zone)); and a second zone associated with a second set of operating parameters for the wireless communication device, the second set of operating parameters being different than the first set of operating parameters (para. 0058, next ON duration (i.e. second zone), switching one or more parameters within existing DRX configuration); code for causing the wireless communication device to operate in the first zone with the first set of operating parameters to monitor for a first downlink communication signal (para. 0058, table 1, when UE is in ON duration [note the various DRX related parameters used for ON duration, such as drx-onDuration Timer, Drx-SlotOffset…], monitoring DCIs/PDCCH); and code for causing the wireless communication device to operate in the second zone with the second set of operating parameters  (para. 0058, next ON duration (i.e. second zone), switching one or more parameters within existing DRX configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0037396 A1 hereinafter D1 [provided by Applicant] in view of U.S. Publication  No. 2019/0069336 A1 hereinafter D2.
As to claim 2, see similar rejection to claim 16.  The apparatus teaches the method.
As to claim 16, D1 does not expressly disclose the wireless communication device of claim 15, wherein the data traffic includes extended reality (XR) data and wherein the first downlink communication signal is an XR downlink communication signal.
D2 discloses a UE may also be an augmented reality/virtual reality (AR/VR) device (para. 0038) in LTE/LTE-A or NR (para. 0036).  Furthermore, UE is configured during RRC setup (para. 0092), i.e. data traffic, base station may transmit DCI, i.e. downlink communication traffic, to UE (para. 0100).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the AR/VR UE of D2 into the invention of D1. The suggestion/motivation would have been to improve network architecture for multi-band operation (D2, para. 0006).  Including the AR/VR UE of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.
Claim(s) 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0037396 A1 hereinafter D1 [provided by Applicant] in view of U.S. Publication  No. 2016/0100360 A1 hereinafter D3.
As to claim 7, see similar rejection to claim 21.  The apparatus teaches the method.
As to claim 21, D1 further discloses the wireless communication device of claim 15, wherein the first set of operating parameters includes a first inactivity timer value (table 1, inactivitytimer).
D1 does not expressly disclose and the second set of operating parameters includes a second inactivity timer value, the second inactivity timer value being larger than the first inactivity timer value.
D3 discloses for example, in response to receiving a PPI set to or indicating low power, the eNB may determine that data activity between the eNB and UE is occurring. In this case, the eNB may instruct the UE to take action in an effort to meet a minimum quality of service (QoS). If there is no data activity between the eNB and UE, the eNB may instruct the UE to save power (e.g., save as much power as possible). This may be done, for example, by deactivating dual connectivity, reconfiguring DRX parameters such that the DRX is enabled, making a UE wakeup time shorter, for example by setting a shorter “on” duration timer or a larger inactivity timer, and/or setting a longer DRX cycle such that the UE wakes up less frequently (para. 0085).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the setting a larger inactivity timer of D3 into the invention of D1. The suggestion/motivation would have been to meet minimum QoS (D3, para. 0085).  Including the setting a larger inactivity timer of D3 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D3.
Allowable Subject Matter
Claims 5, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 20100020758 A1 discloses when the second slot offset is less than the received first slot offset, the currently used second slot offset and the duration are stored, when the allocation period denoted in the period field of Table 1 comes, the resource is used at the designated position S130 (para. 0054).  However, this does not pertain to the ON durations of the primary reference, nor does it pertain to first and second parameters indicated by a configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner has considered the INTERNATIONAL SEARCH REPORT AND WRITTEN OPINION submitted with Applicant’s 10/08/2021 IDS, however the EP2467767 A1 reference which allegedly is an “X” reference does not appear to teach the receipt of a configuration which indicates a first zone and a second zone.  Rather, the reference teaches the receipt of multiple configurations, where one is selected at a time, and each one may represent a different zone.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463